Citation Nr: 1118495	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1963 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes initially that the Veteran requested a video conference hearing in his April 2009 VA Form 9.  However, the Veteran subsequently requested to postpone the hearing in a September 2010 statement, and then finally withdrew his request for a video conference hearing before the Board in a statement received on May 2011.

The Board further notes that the Veteran clearly indicated in a VA Form 21-4138, dated May 2011 that he is no longer seeking entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling, and entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling, these issues, which had been certified to the Board for review, must therefore be dismissed.


FINDING OF FACT

In May 2011, prior to promulgation of a decision in the appeal, the Veteran indicated in a VA Form 21-4138 that he would like to withdraw the appeal as to the issues of entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling, and entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.  





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issues of entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling, and entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated in a VA Form 21-4138, dated May 2011, that he wanted to withdraw the issues of entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling, and entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.  The Board notes that the withdrawal was in writing and therefore has been accepted as a withdrawal of those issues on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to the issues specified herein.  Accordingly, the Board does not have jurisdiction to review the appeal for the issues of entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling, and entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling, and the appeal is dismissed.

ORDER

The appeal regarding the Veteran's claims for entitlement an increased evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling, and entitlement an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling, is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


